United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10036
                           Summary Calendar



ERIC GANT,

                                      Plaintiff-Appellant,

versus

ANTHONY PRINCIPI, SECRETARY, DEPARTMENT OF VETERAN’S
AFFAIRS; DR. F. O’GRIOFA, Medical Doctor; DR. A. HUSSAIN,
Medical Doctor; SHERRY HILL, Fort Worth Criminal Court
Room 1; ESQUIRE KENNETH WAYNE MULLEN; ESQUIRE CAREY
GEESFNEGHT, Assistant District Attorney; UNKNOWN
DEFENDANTS; UNITED STATES OF AMERICA,


                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 3:03-CV-1209-BD-R
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Gant, pro se, moves to proceed in forma pauperis (IFP)

from the district court’s grant of summary judgment for the

defendants in this Bivens** action.    By moving to proceed IFP,

Gant is challenging the district court’s certification that he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       See Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388 (1971).
                            No. 05-10036
                                 -2-

should not be granted IFP status because his appeal is not taken

in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     This court reviews a district court’s grant of summary

judgment de novo.    Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992).   Summary judgment is proper when, viewing the

evidence in the light most favorable to the nonmovant, “there is

no genuine issue as to any material fact and . . . the moving

party is entitled to judgment as a matter of law.”      Amburgey v.

Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991)

(internal quotations and citation omitted); FED. R. CIV. P. 56(c).

If the moving party meets the initial burden of establishing that

there is no genuine issue, the burden shifts to the nonmoving

party to produce evidence of the existence of a genuine issue

for trial.    Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

FED. R. CIV. P. 56(e).   The nonmovant cannot satisfy his summary

judgment burden with conclusional allegations, unsubstantiated

assertions, or only a scintilla of evidence.    Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     Gant has not identified a nonfrivolous issue for appeal with

respect to 1) the district court’s grant of summary judgment for

Principi, Secretary of the Department of Veterans Affairs, on

grounds of sovereign immunity; 2) the district court’s grant of

summary judgment for Dr. Hussain and Dr. O’Griofa on Gant’s

claims that they violated his constitutional rights by diagnosing
                            No. 05-10036
                                 -3-

him without due process and disseminating his medical records to

third parties; 3) the district court’s grant of summary judgment

for the defendants on Gant’s 42 U.S.C. § 1985 claims; 4) the

district court’s grant of summary judgment for the defendants on

Gant’s § 1981 claims; 5) the district court’s grant of summary

judgment for Judge Hill, Mullen, and Geesfneght on Gant’s claim

that they disclosed the nature of his illness in court documents;

and 6) the district court’s denial of Gant’s request for

sanctions.

     Gant’s request to proceed IFP in this court is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   We have previously sanctioned Gant for

the filing of frivolous appeals, ordering him to pay $100 to the

clerk of this court and ordering the clerk to return to Gant

unfiled any submissions he should make until the sanction is paid

in full, and Gant has not paid the sanction.     Gant v. Lockheed

Martin Corp., No. 04-10915 (5th Cir. Oct. 31, 2005)

(unpublished).   Because this appeal was briefed prior to our

warning, we decline to sanction Gant again at this time.

However, we reiterate our warning.    Gant should review all

pending appeals to ensure that they are not frivolous.

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.